EXHIBIT 10.1

 

1.1(a)FV/AL/F    LOGO [g51744img001.jpg]   

UNITED STATES DEPARTMENT OF COMMERCE

National Oceanic and Atmospheric Administration

NATIONAL MARINE FISHERIES SERVICE

Silver Spring, MD 20910

 

December 1, 2005

 

Omega Protein, Inc.

Attn: Robert W. Stockton

1717 St. James Place

Suite 550

Houston, TX 77056

 

Reference Case No. FE-G-017 Omega Protein, Inc.

 

Dear Mr. Stockton:

 

The Fisheries Finance Program has in principle approved the financing
application made by Omega Protein, Inc. (the “Company”).

 

Upon full compliance with this approval and agreement letter (the “Approval
Letter”), and otherwise in accordance with this Approval Letter, Title XI of the
Merchant Marine Act, 1936, 50 CFR part 255, and the outstanding guidance and
instructions of the Financial Services Division, the Company will issue a
Promissory Note to the United States (the “Note”), and we will do all things
necessary to effect this financing (the “Transaction”).

 

(1) PURPOSE:

 

The purpose of the Transaction is to finance and/or refinance 80% of the
depreciated actual cost of the Company’s future projects.

Final approval for all such future projects requires individual approval and an
amendment to this Approval Letter (“the Project”).

 

(2) NOTE:

 

(2.1) The Note shall, in form and substance, be similar to our customary form of
Promissory Note to the United States and shall involve the following amount and
other basic terms.

 

(2.1.1) Amount:    Not to Exceed $16,442,000.00 (2.1.2) Maturity:    Not to
Exceed 15 years from inception.



--------------------------------------------------------------------------------

(2.1.3) Amortization':    Level debt. (2.1.4) Payments:    Quarterly.
(2.1.5) Interest Rate:    To be determined by the U.S. Treasury rate for agency
borrowing.

 

(2.2) We shall direct that the proceeds of the Note be paid, first, directly to
the parties to whom the Company is indebted for the Project’s eligible cost and,
second to the Company (as reimbursement of the Company’s funds previously
expended for the Project’s eligible cost) insofar as the amount of the Note
exceeds the amount of the Company’s outstanding indebtedness for the Project’s
eligible cost.

 

(3) SECURITY FOR THE NOTE:

 

(3.1) Security for the Note shall be such security agreements, undertakings, and
other documents of whatsoever nature deemed by us, in our sole discretion,
necessary to accomplish the intent and purpose of the Approval Letter and
otherwise protect our interest (collectively, the “Security Documents”). The
Security Documents shall, in form and substance, be similar to our customary
form of security documents insofar as such customary form of Security Documents
is, in our sole discretion, consistent with and appropriate for the Transaction

 

(3.2) The Company and the other parties specified below shall, as additional
security for the Note, be bound by and subject to the following special
requirements, special covenants, and all provisions pertaining to them.

 

(3.2.1) Special Requirements:

 

(3.2.1.1) The Project shall be free and clear of all liens, except such liens as
may otherwise be specifically permitted herein, and the Company shall, before
Transaction closing, provide us whatever evidence thereof we may, in our sole
discretion, require.

 

(3.2.1.2) The Company shall own, free and clear of all claims of whatsoever
nature, except such claims as may otherwise be specifically permitted herein,
the Project, and the Company shall, before Transaction closing, provide us
whatever evidence thereof we may, in our sole discretion, require.

 

--------------------------------------------------------------------------------

1 A amortization schedule that will estimate the application of payments will be
provided at Transaction closing.

 

2



--------------------------------------------------------------------------------

(3.2.1.3) All pledges of all property shall also include such appropriate
security agreements and U.C.C. filings on all associated appurtenances and
rights associated with such pledged property as are, in our sole discretion,
necessary to fully realize the pledges intended and protect our interest.

 

(3.2.1.4) If, after application of the proceeds of the Note, there remains any
claim of whatsoever nature, except such claims as may otherwise be specifically
permitted herein, against the Project, the Company shall immediately take
whatever action is required to satisfy and discharge such claims. Any failure of
the Company to do so shall be an event of default, causing us to declare a
security default, under all default rights specified in the Security Documents.

 

(3.2.1.5) The Company shall, regarding the ownership and operation of all
Company property of whatsoever nature, cause the appropriate authorities to
provide us, before Transaction closing, with all evidence of proper title
recordation and governmental permits, approvals, licenses, consents,
permissions, clearances, or other evidence of compliance with governmental
requirements of whatsoever nature as we, in our sole discretion, may require to
accomplish the intent and purpose of the Approval Letter and otherwise protect
our interest.

 

(3.2.1.6) There shall, before Transaction closing, be no change in the Company’s
financial position, performance, or prospects deemed by us, in our sole
discretion, to be materially adverse to our interest.

 

(3.2.1.7) The Company shall, before Transaction closing, provide us such
evidence of its authority to enter into the Transaction as we, in our sole
discretion, shall require.

 

(3.2.1.8) The Company shall, before Transaction closing, cause the appropriate
parties to provide us with such evidence of all other parties’ authority to
enter into any portion of the Transaction as we, in our sole discretion, shall
require.

 

3



--------------------------------------------------------------------------------

(3.2.1.9) The Company shall, at Transaction closing and at the Company’s sole
expense, cause private counsel acceptable, in our sole discretion, to us to
provide us with a legal opinion acceptable, in our sole discretion, to us that
such documents executed in connection with the Transaction as we may, in our
sole discretion, specify constitute legal and valid obligations fully binding
and enforceable against the Company or, as the case may be, against such other
parties to whom they might apply.

 

(3.2.1.10) The Company shall, at Transaction closing, provide us a first
security agreement and associated filings under the U.C.C. (the “U.C.C.
Security”) on all fisheries unloading, processing, and holding equipment and all
equipment associated with, acquired or required for, or otherwise in any way
whatsoever involved in any aspect whatsoever of owning or operating a vessel
(the “Equipment”) of whatsoever nature now or at any time in the future,
together with all accessories, improvements, replacements, substitutions, or
additions thereto, used for the Company’s fisheries operations on the Project or
on any other premises at any other site at which the Company now conducts, or in
the future may conduct, its fisheries operations and regardless of the
Equipment’s actual location at any given time2. The Equipment shall, at the
Company’s cost and before Transaction closing, be inventoried (sufficiently to
describe with certainty in the U.C.C. Security) and valued by appraisers
acceptable, in our sole discretion, to us. The Equipment shall include, but
shall not be limited to: all fish unloading, transfer, and conveying equipment
of whatsoever nature; all fish processing equipment of whatsoever nature; all
fish weighing equipment of whatsoever nature; all cooling, refrigerating,
freezing, and other fish holding equipment (blast freezers, plate freezers,
coolers, or other refrigeration equipment) of whatsoever nature; all fish
packaging equipment of whatsoever nature; all fish

 

--------------------------------------------------------------------------------

2 Excluding only such first U.C.C. Securities to parties other than ourselves as
may be necessary and appropriate to secure credit from such parties for the
specific purpose of purchasing specific equipment (the “Purchase-Money U.C.C.
Securities”). In such cases: (a) we shall have second U.C.C. Securities on the
Equipment purchased with the credit secured by the Purchase-Money U.C.C.
Securities, (b) the amount secured by the Purchase-Money U.C.C. Securities shall
not exceed the specific purchase cost of the specific Equipment purchased,
(c) the term of the credit secured by the Purchase-Money U.C.C. Securities (and,
thus, the duration of the Purchase-Money U.C.C. Securities) shall not exceed an
ordinarily prudent commercial term, (d) no Equipment or other rights shall be
secured by the Purchase-Money U.C.C. Securities other than the specific
Equipment actually purchased by the credit secured by the Purchase-Money U.C.C.
Securities, and (e), upon full repayment of the credit secured by the
Purchase-Money U.C.C. Securities, the Purchase-Money U.C.C. Securities shall be
satisfied and our second U.C.C. Securities shall have a first secured priority.

 

4



--------------------------------------------------------------------------------

baskets, totes, tanks, tubs, and other fish holding equipment of whatsoever
nature; all ice makers of whatsoever nature; all hand and power tools of
whatsoever nature; all engines of whatsoever nature; all navigational and other
electronic equipment of whatsoever nature; all generators of whatsoever nature;
all hoists and cranes of whatsoever nature; all fuel and stores of whatsoever
nature; all crew accommodations of whatsoever nature; all boats and other
lifesaving equipment of whatsoever nature, and all other gear, tackle,
machinery, and equipment of whatsoever nature associated with, acquired or
required for, or otherwise in any way whatsoever involved in any aspect
whatsoever of owning or operating a vessel—all together will all associated
equipment, machinery, parts, tools, or other items of whatsoever nature, and all
rights either to own or operate them (whether by lease or otherwise), and
whether fixed or unfixed to the Project or any other premises whatsoever. The
U.C.C. Security shall contain (a) provisions acceptable, in our sole discretion,
to us to enter upon any premises where the Equipment may be located and marshal,
secure, protect, and do all other things necessary to preserve the Equipment
immediately upon the Company’s default, but before any judicial action regarding
such default, of the Security Documents and (b) such other provisions as we
deem, in our sole discretion, necessary to accomplish the intent and purpose of
the Approval Letter and otherwise protect our interest. All other parties having
a secured interest in the Project or the Company’s other property shall agree to
provisions acceptable, in our sole discretion, to us that (a) recognize our
senior interest in, and sole rights to, the Equipment or the proceeds of the
Equipment’s liquidation and (b) agree not to interfere in any way with, but
instead to cooperate in all reasonable ways with, our entering upon the Project
or the Company’s other property and marshaling, securing, protecting, and doing
all other things necessary to preserve the Equipment.

 

(3.2.1.11) Additional collateral for each Project financed will be identified in
the subsequent amendment to this Approval Letter for each such Project.

 

(3.2.1.12) The Company shall, at Transaction closing, cause Omega Protein
Corporation to provide us their unconditional corporate guarantee of the
Company’s repayment of the full principal and interest amount of the Note.

 

5



--------------------------------------------------------------------------------

(3.2.2) Special Covenants:

 

(3.2.2.1) In addition to all covenants of whatsoever nature in our customary
form of Security Documents3, the Company shall be bound by and subject to the
following special covenants and all provisions pertaining to them:

 

(3.2.2.1.1) The Company shall not without the prior written consent of the
Chief, Financial Services Division, National Marine Fisheries Service, which
consent shall not unreasonably be withheld, take any of the following actions:

 

(3.2.2.1.1.1) Pay to any officer, partner, or other party any salary,
commission, bonus, management fee, dividend, or other consideration (however
characterized) in excess of either reasonable industry standards or ordinary
financial prudence for a company of the Company’s size and financial condition
when such consideration is paid (and the burden of proving reasonability shall
be on the Company).

 

(3.2.2.1.1.2) Purchase or redeem any shares of its own stock.

 

(3.2.2.1.1.3) Make any additional investment (excluding purchases regarding the
routine and continuing maintenance and preservation of the Company’s present
property [including the Project] and its productivity) in, or incur any
additional liability for, the purchase, acquisition, lease, or other use
(however characterized) of any fixed property in connection with the Company’s
present level of operations in any one fiscal year in excess of an aggregate of
5% of the Company’s total assets.

 

(3.2.2.1.1.4) Start any new business or acquire any other business, or the
assets of any other business, whether by purchase, merger, consolidation,
affiliation, or any other means (however

 

--------------------------------------------------------------------------------

3 The Security Documents shall include the Note together with such security
agreements, undertakings, and other documents of whatsoever nature deemed by us,
in our sole discretion, necessary to accomplish the intent and purpose of the
Approval Letter and otherwise protect our interest (collectively, the “Security
Documents”).

 

6



--------------------------------------------------------------------------------

characterized) except as may otherwise be permitted herein, or sell, liquidate,
dissolve, spin-off, split-up or in any other way (however characterized) dispose
of its own assets except as may be required in the normal course of operations
reasonably necessary to carry on its day-to-day operation.

 

(3.2.2.1.1.5) Guarantee or become contingently liable in any way as surety,
endorser, creditor, co-maker, accommodation maker, or in any other way (however
characterized) for the debt or obligation of any other party, except as may
otherwise be permitted herein or required in the normal course of operations
reasonably necessary to carry on its day-to-day business.

 

(3.2.2.1.1.6) By any means whatsoever, allow itself to be acquired by, or
otherwise reorganized into (however characterized), any other company, unless
the acquiring company or reorganized entity is acceptable to us and agrees to:
(a) provide to us a 100% unconditional guarantee of the repayment of all debt
actually or contingently owed us, (b) be bound by these covenants, (c) be bound
by such other covenants as we shall reasonably require to protect our interest,
and (d) provide such other assurances and security as we, in our sole
discretion, may require.

 

(3.2.2.1.1.7) Establish any trust, retirement fund, or any other fund (however
characterized) for the benefit of any principal or any party related to any
principal, or transfer any funds, property, or other assets of any kind (however
characterized) into any such fund whether now or hereafter existing (and any
such action shall be void and without effect insofar as our interests are
concerned)4.

 

(3.2.2.1.1.8) Transfer any funds, property, or other assets (however
characterized) to any party by way of gift or by any other means (however
characterized) for any consideration less than payment by such party of the full
and fair market

 

--------------------------------------------------------------------------------

4 This provision excludes contributions, not exceeding $2,000 per year per
person, to any such party’s IRA, Keogh, or 401K account. Any contributions in
excess of $2,000 per year per person to any other retirement account, and any
contributions in any amount to any trust or other fund of whatsoever kind, must
be approved in advance and in writing by us.

 

7



--------------------------------------------------------------------------------

value thereof (and any such action shall be void and without effect insofar as
our interests are concerned): provided, however, that reasonable transfers not
significantly affecting the Company’s net worth, and not inconsistent with the
Company’s obligation to protect us from loss by preserving its net worth, shall
be exempted.

 

(3.2.2.1.2) The Company shall (within 10 days of its first knowledge thereof)
give us notice of any pending litigation, business reverse, casualty, loss, or
any other matter (however characterized) that materially diminishes: (a) its
ability to service any debt actually or contingently owed us, (b) its ability to
perform any other duty or obligation owed us, (c) its ability to fully and
faithfully perform any covenant with us, (d) the value of any property or other
assets pledged to us, or (e) the net worths of the parties against whom we have
recourse.

 

(3.2.2.1.3) The Company shall give us annually, at the end of each of its
accounting or tax years: (a) the Company’s balance sheet at the end of each such
year, (b) the Company’s income and expense statement for the preceding twelve
months of each of such years, (c) the Company’s Federal Income Tax Return for
each of such years (all together with all supporting schedules). Independent
certified public accountants acceptable, in our sole discretion to us, shall,
according to generally accepted accounting principles, compile the annual
financial reports required under (a) through (c) hereof, and certify the
accuracy of same.

 

(3.2.2.1.4) All annual financial reports required hereunder shall include a
certification from the Company’s chief executive officer that either (a) there
has been no default under the Security Documents during the reporting period or
(b) there has been a default or defaults under the Security Documents during the
reporting period, in which latter case the nature, extent, prospective
consequences, and all other relevant details of such default or defaults shall
be fully set forth in such certification.

 

(3.2.2.1.5) The Company shall deliver all required financial statements,
notices, and returns or reports to our Southeast Regional Financial Services
Branch. The Company shall deliver all financial statements to

 

8



--------------------------------------------------------------------------------

us as soon as possible, but in no event later than 90 days after the close of
the accounting period to which they relate. The Company shall deliver all tax
returns to us within 15 days of their timely filing with the U.S. Internal
Revenue Service.

 

(3.2.2.1.6) The Company shall permit us, or any representative selected by us,
in such manner and at such times as we may, in our sole discretion, reasonably
require, to: (a) make inspections and audits of any books, records, papers, or
other documents of whatsoever nature in the Company’s custody and control (or in
any other entity’s custody or control) relating in any way to the Company’s
financial or business condition, (b) make extracts therefrom, and (c) make
inspections and appraisals of any of the Company’s physical assets. The Company
shall, within thirty days of our demand, pay us for the cost of all such
inspections, audits, or appraisals, and all such amounts disbursed by us for
such purpose shall, until fully repaid by the Company, be: (a) added, payable
upon our demand, to the Note, (b) earn interest at the same rate as the other
principal of the Note, and (c) be secured by the Security Documents.

 

(3.2.2.1.7) Should a limited fisheries access system be initiated at some future
date, under which the Company is granted a transferable fishery conservation and
management allocation (including, but not limited to, allocations, permits,
quotas, licenses, cage tags, or any other fisheries access restriction or right
[however characterized] of whatsoever nature) affecting, necessary for, or in
any other way (however characterized) associated with any of the property
included in or subject to the Security Documents, the Company agrees that it
shall grant to us a full senior security interest in such allocation by
whatsoever means deemed by us (in our sole discretion) to be appropriate
(including, but not limited to, the Company’s execution of security agreements
and the filing of financing statements under the U.C.C.). Further, if the
Company fails to do so, the Company agrees that we may (in our sole discretion)
use the attorney-in-fact provisions conferred upon us by the Security Documents
to execute, deliver, and otherwise perfect whatever documents may be required to
accomplish the grant to us of such a full security interest in such fisheries
conservation and management allocation.

 

9



--------------------------------------------------------------------------------

(3.2.2.2) In addition to all existing covenants of whatsoever nature in any way
associated with the Security Documents, Omega Protein Corporation (the
“Guaranteeing Company”), as additional security for the U.S. Note, hereby agrees
to, and shall henceforth be bound by and subject to, the following special
covenants and all provisions pertaining to them:

 

(3.2.2.2.1) The Guaranteeing Company shall not without the prior written consent
of the Chief, Financial Services Division, National Marine Fisheries Service,
which consent shall not unreasonably be withheld, take any of the following
actions:

 

(3.2.2.3.1.1) Pay to any officer, partner, or other party any salary,
commission, bonus, management fee, dividend, or other consideration (however
characterized) in excess of either reasonable industry standards or ordinary
financial prudence for a company of the Guaranteeing Company’s size and
financial condition at the time that such consideration is paid (and the burden
of proving reasonability shall be on the Guaranteeing Company).

 

(3.2.2.3.1.2) Purchase or redeem any shares of its own stock.

 

(3.2.2.3.1.3) Make any additional investment (excluding purchases in connection
with the routine and continuing maintenance and preservation of the Guaranteeing
Company’s present property and its productivity) in, or incur any additional
liability for, the purchase, acquisition, lease, or other use (however
characterized) of any fixed property: provided; however, that reasonable new
investment activity or additional liability not significantly affecting the
Guaranteeing Company’s net worth, and not inconsistent with the Guaranteeing
Company’s obligation to protect us from loss by preserving its net worth, shall
be exempted.

 

(3.2.2.3.1.4) Start any new business or acquire any other business, or the
assets of any other business, whether by purchase, merger, consolidation,
affiliation, or any other means (however

 

10



--------------------------------------------------------------------------------

characterized) except as may otherwise be permitted herein, or sell, liquidate,
dissolve, spin-off, split-up or in any other way (however characterized) dispose
of its own assets except as may be required in the normal course of operations
reasonably necessary to carry on its day-to-day operation.

 

(3.2.2.3.1.5) Guarantee or become contingently liable in any way as surety,
endorser, creditor, co-maker, accommodation maker, or in any other way (however
characterized) for the debt or obligation of any other party, except as may
otherwise be permitted herein or required in the normal course of operations
reasonably necessary to carry on its day-to-day business.

 

(3.2.2.3.1.6) By any means whatsoever, allow itself to be acquired by, or
otherwise reorganized into (however characterized), any other company, unless
the acquiring company or reorganized entity is acceptable to us and agrees to:
(a) provide to us an absolute, unconditional guarantee of 100% of all debt
actually or contingently owed us, (b) be bound by these covenants, (c) be bound
by such other covenants as we shall reasonably require to protect our interest,
and (d) provide such other assurances and security as we (in our sole
discretion) may require.

 

(3.2.2.3.1.7) Establish any trust, retirement fund, or any other fund (however
characterized) for the benefit of any principal or any party related to any
principal, or transfer any monies, property, or other assets of any kind
(however characterized) into any such fund whether now or hereafter existing
(and any such action shall be void and without effect insofar as our interests
are concerned)5. This provision excludes contributions not to exceed the amount
set by current IRS regulations, to any parties IRA, Keogh, or 401K account.

 

(3.2.2.3.1.8) Transfer any monies, property, or other assets (however
characterized) to any party by

 

--------------------------------------------------------------------------------

5 This provision excludes contributions, not exceeding $2,000 per year per
person, to any such party’s IRA, Keogh, or 401K account. Any contributions in
excess of $2,000 per year per person to any other retirement account, and any
contributions in any amount to any trust or other fund of whatsoever kind, must
be approved in advance and in writing by us.

 

11



--------------------------------------------------------------------------------

way of gift or by any other means (however characterized) for any consideration
less than payment by such party of the full and fair market value thereof (and
any such action shall be void and without effect insofar as our interests are
concerned): provided, however, that reasonable transfers not significantly
affecting the Guaranteeing Company’s net worth, and not inconsistent with the
Guaranteeing Company’s obligation to protect us from loss by preserving its net
worth, shall be exempted.

 

(3.2.2.3.2) The Guaranteeing Company shall give us immediate notice of any
pending litigation, business reverse, casualty, loss, or any other matter
(however characterized) that diminishes: (a) its ability to service any debt
actually or contingently owed us, (b) its ability to perform any other duty or
obligation owed us, (c) its ability to fully and faithfully perform any covenant
with us, (d) the value of any property or other assets pledged to us, or (e) the
net worth of the parties against whom we have recourse.

 

(3.2.2.3.3) The Guaranteeing Company shall give us annually, at the end of each
of its accounting or tax years, a certified correct copy of: (a) the
Guaranteeing Company’s balance sheet at the end of each such year, (b) the
Guaranteeing Company’s income and expense statement for the preceding twelve
months of each of such years, and (c) the Guaranteeing Company’s Federal Income
Tax Return for each of such years (all together with all supporting schedules).
The Guaranteeing Company shall also give us at any reasonable time any and all
other financial statements, books, records, schedules, or reports we may
reasonably require from time-to-time.

 

(3.2.2.3.4) All annual financial reports required hereunder shall include a
certification from the Company’s chief executive officer that either (a) there
has been no default under the Security Documents during the reporting period or
(b) there has been a default or defaults under the Security Documents during the
reporting period, in which latter case the nature, extent, prospective
consequences, and all other relevant details of such default or defaults shall
be fully set forth in such certification.

 

12



--------------------------------------------------------------------------------

(3.2.2.3.5) All required financial statements, notices, and returns or reports
shall be delivered to our Southeast Regional Financial Services Branch. All
financial statements shall be delivered to us as soon as possible, but in no
event later than 120 days after the close of the accounting period to which they
relate. All tax returns shall be timely filed and delivered to us within 15 days
of their filing with the U.S. Internal Revenue Service.

 

(3.2.2.3.6) The Guaranteeing Company shall permit us, or any representative
selected by us, in such manner and at such times as we may (in our sole
discretion) reasonably require, to: (a) make inspections and audits of any
books, records, papers, or other documents of whatsoever nature in the
Guaranteeing Company’s custody and control (or in any other entity’s custody or
control) relating in any way to the Guaranteeing Company’s financial or business
condition, (b) make extracts therefrom, and (c) make inspections and appraisals
of any of the Guaranteeing Company’s physical assets. The Guaranteeing Company
shall, within thirty days of our demand, pay us for the cost of all such
inspections, audits, or appraisals, and all such amounts disbursed by us for
such purpose shall, until fully repaid by the Guaranteeing Company, be:
(a) added, payable upon our demand, to the U.S. Note, (b) earn interest at the
same rate as the other principal of the U.S. Note, and (c) be secured by the
Security Documents.

 

(3.2.2.4) Any violation of any of these special covenants shall be an event of
default, causing our declaration of a security default, under all default rights
specified in the Security Documents and cause, in our sole discretion, for
immediate acceleration of the full unpaid amount of the Note, foreclosure under
the Security Documents, and full pursuance under all default rights specified in
the Security Documents of all other remedies of every sort whatsoever for
collecting the Note.

 

(3.2.2.5) Where these special covenants, or any portion of them, are
specifically inconsistent with covenants in our customary form of Security
Documents, these special covenants shall to that extent (but to that extent
only) supersede covenants in our customary form of Security Documents. Where
these special covenants, or any portion of them, are not specifically
inconsistent with covenants

 

13



--------------------------------------------------------------------------------

in our customary form of Security Documents, the covenants in our customary form
of Security Documents shall not be superseded by these special covenants and
these special covenants shall be in addition to the covenants in our customary
form of Security Documents.

 

(4) INSURANCE REQUIREMENTS:

 

Insurance requirements for each future Project will be listed in the amendment
to this Approval Letter for each such Project and shall meet the standards for
the Fisheries Finance Program in effect at that time.

 

(5) FEES,:

 

(5.1) Our application and commitment fee for the Transaction is $82,210.00. This
fee was due and payable at the time you applied to us for this financing. If
this fee was not paid in full at the time of application for this financing, you
must send your check now for the full amount due to our Regional Financial
Services Branch at the address specified in (10) below.

 

(5.2) Pay all fees by certified or cashiers check made payable to U.S.
Department of Commerce/NOAA. All checks sent to us must bear the case number
indicated by the reference designation immediately before the salutation portion
of the Approval Letter.

 

(6) INSPECTIONS:

 

We may, in our sole discretion, cause inspectors (appraisers, surveyors,
engineers, or architects) of our choice to inspect, before Transaction closing,
all Project and Equipment.

 

Although we shall choose these inspectors, they shall work for us, and we shall
initially pay them, you shall be responsible to reimburse us for their cost and
hereby unconditionally promise to, within thirty days of our demand, pay for the
cost of all such inspections. All amounts disbursed by us for this purpose
shall, if not fully repaid to us by the date the Transaction is closed, be:
(a) added, payable upon our demand, to the Note, (b) earn interest at the same
rate as the other principal of the Note, and (c) be secured by the Security
Documents.

 

We will consult with you about the kind and cost of inspection services
required. We shall endeavor to keep all inspections,

 

14



--------------------------------------------------------------------------------

and all costs for them, as reasonable as possible. Nevertheless, the choice of
inspectors and services shall be ours, and failure of the inspection results to
meet, for our sole purposes, our approval or the your failure to reimburse us
for all inspection costs shall constitute, in our sole discretion, either, as
the case may be, cause for withdrawal of the Approval Letter or a security
default under the Security Documents.

 

(7) PRE-CLOSING:

 

(7.1) Please let our Regional Financial Services Branch at the address specified
in (10) below know, at least 45 days in advance, the date you need the
Transaction closed. We will need to verify or arrange many things, for example:

 

(7.1.1) The depreciated actual costs eligible for the Transaction.

 

(7.1.2) The adequacy of all required insurance’s (communicate about insurance
matters directly with our Central Insurance Servicing Unit at the address
specified in [10] below rather than our Regional Financial Services Branch).

 

(7.1.3) The absence of liens on property involved in the Transaction (other than
those permitted herein).

 

(7.1.4) All closing documentation factors including the availability of your
private counsel (acceptable to us) where the Transaction involves real property,
U.C.C. filings, or other unusually complicated factors. Where the Transaction
involves real property mortgages or U.C.C. filings, your attorney will have to
prepare, and submit to us, before Transaction closing, for our approval, all
closing documents involving the real estate or U.C.C. filings.

 

(7.1.5) Your possession of all necessary permits, licenses, approvals, and other
clearances of whatsoever nature required to do business and protect us against
risk.

 

(7.1.6) No change in any party’s financial or economic circumstances or
prospects deemed by us, in our sole discretion, to be materially adverse to our
interest.

 

(7.1.7) The availability of all parties at Transaction closing.

 

15



--------------------------------------------------------------------------------

(7.1.8) The availability of all required documentation of good standing,
authority to enter into the Transaction, etc.

 

(7.1.9) The accomplishment of all other matters or whatsoever nature that
constitutes, in our sole discretion, conditions precedent to our willingness to
close the Transaction.

 

(7.1.10) The time, date, and place of Transaction closing.

 

(7.2) Our attorneys will (with the assistance of your private counsel where the
Transaction closing involves real estate mortgages or U.C.C. filings) prepare
the documents to close the Transaction.

 

(8) CLOSING:

 

Our Regional Financial Services Branch will close the Transaction.

 

We will not close the Transaction unless all parties hereto have fully complied
with all requirements of the Approval Letter and all subsequent Transaction
closing instructions.

 

We will not close the Transaction if there has been any change in the financial
or economic position, performance, prospects, or other circumstances of any
party to the Approval Letter deemed by us, in our sole discretion, to be
materially adverse to our interest.

 

You must, at Transaction closing, provide funds for all required document
filing, mortgage recordation, title transfer, or other fees of whatsoever nature
that may be required to perfect the closing documents and complete the closing.
You must, at Transaction closing, to provide funds for any fees owed us. You
must, at Transaction closing, provide funds to reimburse us for any inspection
or other expenses we may have incurred in your behalf.

 

(9) POST-CLOSING:

 

Those proceeds of the Note will be transferred, by electronic wire transfer if
possible, to the parties indicated by the intent and purpose of the Approval
Letter. Disbursement will, at our sole discretion, occur after all Transaction
closing documents required by the Approval Letter have been fully perfected
(including transfer, recording, and filing where required) and all other
Transaction closing requirements have been completed and approved by us.

 

16



--------------------------------------------------------------------------------

(10) CONTACT WITH US:

 

Our Regional Financial Services Branch that will close the Transaction, and with
which you shall communicate during the rest of the financing’s life, is:

 

Financial Services Branch, F/MB52

National Marine Fisheries Service

263 13th Avenue, S.

St. Petersburg, Florida 33701

 

Vox: (727) 824-5377

Fax: (727) 824-5380

 

You shall communicate with our Regional Financial Services Branch on all matters
except insurance. You shall communicate on all insurance matters directly with
our Central Insurance Servicing Unit:

 

Insurance Servicing Unit

Financial Services Division, F/MB5

National Marine Fisheries Service

1315 East West Highway

Silver Spring, Maryland 20910

 

Vox: (301) 713-2387

Fax: (301) 713-1306

 

You should contact both our Branch and our Central Insurance Unit as soon as all
parties required to do so have signed the Approval Letter and you have returned
the Approval Letter to our Branch. We will all benefit by having as much time as
possible to prepare for closing the Transaction.

 

The case number indicated by the reference designation immediately before the
salutation portion of the Approval Letter is the official designation by which
all matters pertaining to the Transaction will, throughout its entire life, be
referenced. It is important that you include this case number on all
correspondence you send to us about the Transaction. It is very important that
you include this case number on all checks you send us for any reason, now or in
the future, relating to the Transaction.

 

17



--------------------------------------------------------------------------------

(11) SIGNING THE APPROVAL LETTER:

 

All parties listed in the signature section of the Approval Letter must sign the
Approval Letter in the appropriate spaces provided and return it (with original
signatures) to our Branch. This evidences the acceptance of all such parties of
the terms and conditions of the Approval Letter. Nothing can go forward until
all such parties have signed the Approval Letter and their original signatures
thereon are in our possession.

 

(12) GENERAL:

 

All parties signing the Approval Letter, and any other parties who might rely on
it, recognize, understand, and hereby agree that:

 

(12.1) The Chief, Financial Services Division, or his designee, may negotiate
with any party to the Approval Letter, any creditor, or any other party
whatsoever about: the Approval Letter, the liability of any party, the
collateral securing the Transaction, the Security Documents, or any other matter
whatsoever affecting the Transaction. Any resulting amendment of the Approval
Letter shall require the written agreement only of the parties whom we, in our
sole discretion, deem involved in the amendment. Any resulting change in the
Approval Letter shall not be cause for damage, counterclaim, or set off by any
of party hereto whatsoever. It is the sole responsibility of all parties to
verify for themselves the final conditions under which the Transaction is being
closed.

 

(12.2) All parties must meet such other conditions as we may, in our sole
discretion, reasonably deem necessary to accomplish the intent and purpose of
the Approval Letter and otherwise protect our interest.

 

(12.3) The Approval Letter is the entire and exclusive agreement between the
parties hereto. This agreement may be amended only in writing signed by the
parties we deem, in our sole discretion, to be involved in the amendment. All
parties hereto forever waive all right to sue, or otherwise counterclaim
against, the United States Government based on any claim of past, present, or
future oral agreement between the parties.

 

(12.4) The provisions of the Approval Letter are separable and, in the event any
portion thereof is held to be void, invalid, non-binding, or otherwise
unenforceable, the remaining portion thereof shall remain fully valid, binding,
and enforceable against all parties hereto.

 

18



--------------------------------------------------------------------------------

(12.5) The exercise of any of our rights shall be at our sole discretion. Our
failure at any time to exercise any or all of our rights shall not constitute a
waiver of any of those rights

 

(13) SIGNATURES:

 

(13.1) The parties required to do so may sign the Approval Letter in any number
of counterparts, and all such signed counterparts shall constitute one and the
same Approval Letter.

 

(13.2) The undersigned hereby agree to, and shall henceforth be bound by and
subject to, all provisions set forth in the Approval Letter.

 

(13.3) FIRST PARTY: United States of America, Acting by and through the
Secretary of Commerce, National Oceanic and Atmospheric Administration, National
Marine Fisheries Service:

 

By:  

/S/ Sandy White

--------------------------------------------------------------------------------

    Sandy White     Financial Assistance Specialist

 

    By:  

/S/ Michael L. Grable

--------------------------------------------------------------------------------

        Michael L. Grable, Chief         Financial Services Division    
(13.4) SECOND PARTY: Omega Protein, Inc.:

 

    By:  

/S/ Robert W. Stockton

--------------------------------------------------------------------------------

  Date: December 6, 2005         Vice President         Attest:  

/S/ John D. Held

--------------------------------------------------------------------------------

  Date: December 6, 2005         Vice President         (13.5) SECOND PARTY:
Omega Protein Corporation     By:  

/S/ John D. Held

--------------------------------------------------------------------------------

  Date: December 6, 2005         Executive Vice President         Attest:  

/S/ Robert W. Stockton

--------------------------------------------------------------------------------

  Date: December 6, 2005         Executive Vice President    

 

19